Citation Nr: 1109066	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-14 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for herniated nucleus pulposus, L4-5, with marked degenerative changes and scoliosis, and, if so, whether service connection for a back disorder is warranted.  

2.  Entitlement to an increased rating for degenerative arthritis, right knee, status post total knee replacement (TKR), currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The Veteran served on active duty from September 1941 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a back disorder and entitlement to an increased rating for the Veteran's right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A final October 2006 Board decision denied service connection for herniated nucleus pulposus, L4-5, with marked degenerative changes and scoliosis.  

2.  Evidence received subsequent to the October 2006 Board decision, when viewed by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for herniated nucleus pulposus, L4-5, with marked degenerative changes and scoliosis, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 2006 Board decision which denied service connection for herniated nucleus pulposus, L4-5, with marked degenerative changes and scoliosis, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2010).

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for herniated nucleus pulposus, L4-5, with marked degenerative changes and scoliosis.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for herniated nucleus pulposus, L4-5, with marked degenerative changes and scoliosis is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran's claim of entitlement to service connection for herniated nucleus pulposus, L4-5, with marked degenerative changes and scoliosis was denied in an October 2006 Board decision.  At such time, the Board determined that the Veteran's current back disorder was not shown to be related to his service or a service-connected disability.  In reaching such decision, the Board considered the Veteran's service treatment records, post-service treatment records, personal hearing testimony, and a November 2005 VA examination with a June 2006 addendum opinion.  The Board noted that post-service records and opinions suggested that the Veteran's back disorder may be secondary to his service-connected right knee disability; however, the basis for such opinions was unclear.  In contrast, the November 2005 VA examiner offered an addendum opinion in June 2006 in which he indicated that the Veteran's current back disorder was not related to his service-connected knee disorder as degenerative disc disease was due to his age.  The Board weighed the probative evidence of record and determined that service connection for a back disorder was not warranted on a direct or secondary basis.

In October 2006, the Veteran was advised of the Board's decision, but he did not initiate an appeal to the United States Court of Appeals for Veterans Claims (Court).  Therefore, the October 2006 Board decision is final.  U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).   

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for a back disorder in April 2007, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In April 2007, the Veteran filed an application to reopen his claim for service connection for herniated nucleus pulposus, L4-5, with marked degenerative changes and scoliosis.  Evidence received since the October 2006 Board decision includes medical statements from O.B.T., MD, and M.J.S., MD; private treatment records which included chiropractor treatment records, and medical records from OrthoMemphis.  

The medical statement from Dr. O.B.T. indicated, in pertinent part, that the Veteran developed arthritis in his left knee and he also had degenerative arthritis in his back with numbness and swelling of the right leg.  Dr. O.B.T. stated that it was reasonable to consider all of the Veteran's orthopedic maladies as related to his initial knee injury in service.  Private treatment records which included chiropractor treatment records and medical treatment records from OrthoMemphis show evidence of treatment for the Veteran's right leg arthritis and his low back disorder.  Of most import, is a November 2006 medical report from Dr. M.J.S.  This medical report indicated that Dr. M.J.S. was providing a second opinion as to whether the Veteran's back disorder is service related to his service-connected right knee injury that was from altered gait over the years.  Dr. M.J.S. stated that although altered gait may certainly contribute to stress on the spine, it could aggravate pain and potentially aggravate degenerative changes as well.  

Therefore, the Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, such evidence relates to an unestablished fact, namely that the Veteran's service-connected right knee disability may have aggravated his back disorder.  This opinion raises a reasonable possibility of substantiating his claim on a secondary basis.  Accordingly, the claim of entitlement to service connection for a back disorder is reopened.  


ORDER

New and material evidence has been received and the Veteran's claim for service connection for herniated nucleus pulposus, L4-5, with marked degenerative changes and scoliosis is reopened and to this extent, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for a back disorder and his claim of entitlement to an increased rating for his service-connected right knee disability so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As previously discussed, the Veteran's claim of entitlement to service connection for a back disorder was reopened because of an opinion that indicated that such disorder was caused and/or aggravated by his service-connected right knee disability.  As a result, the Board concludes that a VA examination and opinion must be obtained in this case to determine the etiology of the Veteran's back disorder.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Pertinent to the Veteran's increased rating claim, he is currently assigned a 30 percent evaluation under Diagnostic Code 5055 for a status post total right knee replacement.  His service-connected disability was last examined by VA in July 2007.  Since such time, the Veteran has alleged increased pain and weakness.  Additionally, subsequent treatment records reveal complaints of numbness.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination in order to determine the current nature and severity of his service-connected right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran is unemployed and he claims that such is due to symptoms of his service-connected right knee disability.  Specifically, he has repeatedly reported that he has not worked since the 1970's due, in part, to his right knee disability.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's initial rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.  In this regard, upon remand, the agency of original jurisdiction should conduct all appropriate development, to include providing the Veteran with a VCAA-compliant notice as to a TDIU rating, attaining any outstanding treatment records referable to his service-connected disability, and obtaining an opinion as regarding the effect his service-connected right knee disability has on his employability as part of his VA examination.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

The Board also finds that a remand is necessary in order to obtain outstanding records from the Social Security Administration (SSA).  As indicated by the Veteran during the course of his appeal, to include at a June 2007 VA examination for an unrelated disability, he was awarded SSA disability benefits based, in part, on his back and right knee disorders.  Additionally, in an April 1975 document, the Veteran reported that he had been in receipt of SSA disability benefits since August 1973.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, the record reflects that the Veteran receives both private and VA treatment for his back and right knee disorders.  Therefore, while on remand, the Veteran should be given the opportunity to identify any additional treatment records relevant to such disorders.  The record also reflects that he receives treatment at the Memphis, Tennessee, VA Medical Center.  The most recent treatment records from such facility contained in the claims file are dated in June 2007.  Therefore, the Veteran should be given the opportunity to identify any additional treatment records relevant to his claims, and any identified records, to include those from the Memphis VA Medical Center dated June 2007 to the present, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Request that the Veteran identify any outstanding treatment records relevant to his service-connected right knee disability and his back disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Memphis VA Medical Center dated from June 2007 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his back disorder as well as the current nature and severity of his service-connected right knee disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

Relevant to the Veteran's back disorder, the examiner should report all current diagnoses referable to such claimed disorder.  The examiner should then provide an opinion as to whether it is at least as likely as not that any currently diagnosed back disorder is related to his military service.  The examiner should also opine whether it is at least as likely as not that the Veteran's service-connected right knee disability caused or aggravated his back disorder.  With respect to the latter inquiry, if it is determined that aggravation beyond the natural progress of the disorder exists, the examiner should identify the baseline level of severity of the Veteran's back symptoms prior to aggravation and the level of severity of symptoms due to aggravation.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his back disorder and the continuity of symptomatology, as well as the medical evidence of record addressing the possible etiology of such disorder.  The rationale for any opinion offered should be provided.  

Pertinent to the Veteran's service-connected right knee disability, the examiner should identify the nature and severity of all current manifestations of such disability.  If there are neurological symptoms present, the examiner is requested to specifically indicate whether such are manifestations of his service-connected right knee disability.  If so, the examiner is requested to describe the nature and severity of such symptomatology.   The examiner should also be requested to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability, i.e., degenerative arthritis, right knee, status post TKR, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.   

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims, to include the TDIU aspect of his increased rating claim, based on the entirety of the evidence.  If the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  Allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


